Citation Nr: 1317298	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  11-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a right hip disorder and low back disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for cancer of the mouth, claimed as a mouth tumor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to August 1957.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for prostate cancer.  However, in his April 2011 VA Form 9, the Veteran limited the appeal to the claims listed on the title page.  A statement of the case was issued again in July 2011, which addressed the issue of entitlement to service connection for prostate cancer; however, a substantive appeal was never received.  Accordingly, the issue is not currently on appeal.

The Board also notes that the Virtual VA system contains VA treatment records that are not physically in the file.  However, those records were considered by the RO in the last supplemental statement of the case.  Therefore, there is no prejudice in the Board proceeding with consideration of such evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right hip disorder, left hip disorder, low back disorder, and cancer of the mouth are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been shown to currently have hypertension that manifested in service or to a degree of 10 percent or more within one year thereafter or that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the claim being decided herein, the RO did provide the appellant with notice in June 2010, prior to the initial decision on the claim in August 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The June 2010 letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as all identified and available VA medical records pertinent to the years after service, are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  The Veteran and his representative have not identified any outstanding records that are pertinent to his claim being decided herein.

The Veteran was also provided the opportunity to testify at a hearing before the Board in April 2013.  During that hearing, the undersigned Veterans Law Judge identified the issues appeal and clarified where the Veteran had received treatment and whether there were any outstanding records.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

The Board does observe that the Veteran has not been afforded a VA examination in connection with the claim adjudicated herein.  The Board, however, finds that no such examination is required in this case.  As will be explained below, the evidence does not show that there was a disease, injury, or event in service to which a current disorder could be related.  As such, the Board finds that a VA examination for the claim is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  In fact, his August 157 separation examination found his heart and vascular system to be normal, and his blood pressure was recorded as 134/88.  (The term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic. See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2012)).  Significantly, the Veteran testified during his April 2013 hearing that his hypertension did not arise during military service.  Hearing Transcript, pp. 8-9.  

Moreover, the Veteran did not seek treatment immediately following his separation from service or for many years thereafter.  The earliest post-service medical treatment records are dated from 2007, whereas the Veteran was separated from active duty in 1957.  

The Board does acknowledge the Veteran's testimony that his hypertension was found within a year after discharge during an employment physical examination.  However, he indicated that those records are not available. Hearing Transcript, pp. 8-11.  The Veteran is competent to report information conveyed to him by his physician, such as a contemporaneous medical diagnosis or opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau and Buchanan).  However, even assuming that the Veteran did have hypertension within one year of his military service, there is no evidence showing that the disability manifested to 10 percent at that time.  A 10 percent disability evaluation is contemplated when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.  Certainly, continuous medication would have to be prescribed, yet there are no medical records pertaining to hypertension dated prior to 2007.  Thus, even if records from the 1950s are unavailable, it would be expected that there would be some other records dated prior to 2007 documenting a prescription.  Nevertheless, there is insufficient evidence showing that the Veteran had hypertension manifested to a compensable degree in the year following his separation from service.

For these reasons, the Board finds that hypertension did not manifest in service or to a degree of 10 percent within one year thereafter.

Additionally, the Board notes that the Veteran has not alleged, nor does the evidence show, continuity of symptomatology since service.  The United States Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   (holding, "nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  As hypertension is a chronic disease under § 3.309(a), the Veteran may attempt to establish continuity of symptomatology in lieu of a nexus.  In this case, however, the Veteran has admitted that he did not develop hypertension until after service.  See Hearing Transcript, pp. 9-10.  Moreover, the earliest post-service evidence of record is dated from 2007, which would have been 50 years after the Veteran's 1957 discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.).  Therefore, the Board finds that continuity of symptomatology regarding the Veteran's hypertension has not been established.

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service, and the Veteran has not contended otherwise.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

Finally, in reaching this decision, the Board notes that the Veteran, on his own behalf, has contended that his hypertension is related to military service.  However, the Veteran is not competent, as a layperson, to render an opinion concerning medical causation here, "where the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge," to include knowledge of cardiovascular processes.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his hypertension.  Furthermore, there are no Jandreau exceptions in this case. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

In reaching the decision above, the Board has also considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

As discussed above, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a)  for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  In this case, it does not appear that the Veteran has been adequately notified in connection with his claim for service connection for right hip disorder and a low back disorder.  In this regard, the record contains letters that were sent to him in connection with the claims.  The letters indicated what the evidence must show to establish service connection on a direct basis, informed him of the division of responsibilities in obtaining the evidence, and explained how disability ratings and effective dates are determined.  However, those letters did not notify the Veteran of what evidence was necessary to substantiate a claim for service connection on a secondary basis.  The Court has indicated that such specific notice is required to comply with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore, upon remand, the Veteran should be provided proper notice.

In addition, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's claimed mouth cancer, hip disorders, and low back disorder.   

With respect to the claim for service connection for mouth cancer, the Veteran's service entrance examination report reflects that he had a sore on his lower lip that had been there for six weeks.  His initial dental examination in March 1956 also documented the sore.  In April 1956, the lesion was surgically removed, and it was diagnosed as a pseudoepitheliomatous hyperplasia.  In August 2010, a VA examination was conducted, and the examiner found that the Veteran's pseudoepitheliomatous hyperplasia of the left lower lip had existed prior to service.  On examination, the physician found no lesions of the mouth or lips, and there was no evidence of lymphadenopathy.  The examiner concluded that there were no current residuals of the lesion in service.  However, shortly after the VA examination, the Veteran was seen for a VA otolaryngology consultation.  The August 2010 VA treatment record reflects a 5 millimeter raised, ulcerated lesion on the left upper lip, and a 2 millimeter by 3 millimeter ulcerated lesion on the right upper lip.  

The Veteran contends that he has suffered from cancerous growths on the mouth and face related to the initial disease in service.  While the August 2010 VA examiner did not find evidence of a current disability, evidence subsequent to that examination does document lesions of the mouth.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, a VA examination and medical opinion are necessary.

As for the claims service connection for a bilateral hip disorder and a low back disorder, the Veteran has been diagnosed with status-post right hip replacement, polyarthralgia, and degenerative changes of the lumbar spine.  See, e.g., December 2009, December 2010, and June 2011 VA treatment records, respectively.  At the April 2013 hearing, he testified that he injured his right hip and back during service while changing a hydraulic pump on an aircraft.  Hearing Transcript, p. 12.  He contends his current right hip and low back disorders are due to this incident and that his left hip disorder is due to strain from his impaired right hip and back.  Hearing Transcript, pp. 13-14.  

The Veteran's service treatment records do not document the reported injury.  However, the Veteran is competent to describe his experiences and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Veteran's DD Form 214 reflects a military occupational specialty of aviation structural and hydraulics mechanic, which is consistent with his allegations.  As such, the Board finds that a medical opinion should be obtained to address the etiology of his right hip, left hip, and low back disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a notice letter in connection with his claims for service connection. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any caner or lesions of the mouth that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses pertaining to cancer or lesions of the mouth.  

For each diagnosis identified, the examiner should state whether the disorder existed prior to service.  If so, he or she should state whether the preexisting disorder(s) worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If any disorder did not preexist service, the examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right hip, left hip, and low back disorders that are present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that he injured his right hip and back during service while changing a hydraulic pump on an aircraft.  In particular, he has stated that hydraulic fluid leaked onto the flight deck and indicated that he slipped and fell onto his right side and back.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right hip, left hip, and low back disorders.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, including to any injury therein.  

The examiner should also provide an opinion addressing whether it is at least as likely as not that the Veteran's left hip disorder is in any way causally related to, or has been aggravated (permanently made worse) by, his right hip and low back disorders.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   
 
5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


